Citation Nr: 0706089	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  00-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for additional disability 
(claimed as peripheral neuropathy of the arms, legs, and 
shoulders; migraine headaches; vision problems; right leg 
pain; back pain; neck pain; and fibromyalgia) under the 
provisions of 38 U.S.C.A. § 1151, claimed to have resulted 
from treatment received at a Department of Veterans Affairs 
(VA) medical facility.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had active military service from July 1981 to 
February 1984 and from January 1985 to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

In April 2001, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In December 2001, this case was remanded for additional 
evidentiary development.  


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record demonstrates that the veteran did not incur additional 
disability as a result of electromyography (EMG) performed at 
a VA medical facility in March 1998.


CONCLUSION OF LAW

Compensation benefits for additional disability (claimed as 
peripheral neuropathy of the arms, legs, and shoulders; 
migraine headaches; vision problems; right leg pain; back 
pain; neck pain; and fibromyalgia) due to an EMG performed at 
a VA medical facility, are denied.  38 U.S.C.A. §§ 1151, 7104 
(West 2002); 38 C.F.R. 3.361 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a claim: veteran status, existence of 
a disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the ROIC).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, 
supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard,  the Board 
notes an evidence development letter dated in June 2003 in 
which the RO advised the veteran of the evidence needed to 
substantiate a claim for compensation under 38 U.S.C.A. 
§ 1151.  The veteran was also advised of her and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by her and what evidence should be provided by 
VA.  The veteran was also advised to identify any evidence 
that she wished VA to obtain.  Her claim was subsequently 
readjudicated in the Supplemental Statement of the Case dated 
in October 2003.

Despite the inadequate notice provided to the veteran on the 
disability rating or effective date elements of her claim, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
effective date to be assigned had service connection been 
awarded are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's treatment records, and the Board recently obtained 
a clarifying independent medical opinion (IME).  See 38 
U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  



II.  Relevant Law and Regulations

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.

The earliest interpretations of this statute required 
evidence of negligence or other fault on the part of VA, or 
the occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).

Those interpretations and the cited regulatory provision were 
invalidated by the U.S. Court of Appeals for Veterans Claims 
in the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs has issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.

Pursuant to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately. 38 C.F.R. § 3.361(b) 

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2).

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was received in 1998, which was after the 
effective date of the 1997 amendment thereto.  Therefore, 
this claim will be considered under the amended version of 38 
U.S.C.A. § 1151, and the implementing regulation, 38 C.F.R. § 
3.361.

III.  Analysis

The veteran essentially contends that she incurred additional 
disability as a result of an EMG performed at the VA Medical 
Center (MC) in Long Beach, California, in March 1998 for the 
purpose of evaluating the extent of impairment arising from a 
service-connected disability involving residuals of a partial 
coccygectomy.  She asserts that the EMG was performed by a 
medical student who was learning how to do the procedure and 
who was inadequately supervised by the physician responsible.  

She also contends that the test procedure itself was 
extremely painful, causing her such discomfort that she was 
in a state of panic throughout the procedure, and that she 
did not receive any aftercare or pain medication.  Within two 
days of the test, she had what she describes as stroke-like 
symptoms including numbness and spasm on her right side.  She 
has described her condition as worsening since that time, 
with pain spreading throughout her body, particularly in her 
back, neck, and every extremity.  She has also reported 
experiencing other symptoms, such as headaches and vision 
problems, which she has also attributed to the EMG performed 
in March 1998.

At the outset of this discussion, the Board notes that a 
review of the veteran's private and VA medical records 
reveals a complex medical history since 1998.  Since that 
time, it appears that her complaints have been attributed by 
her health care providers to various diagnoses.  For example, 
the medical evidence of record contains several diagnoses of 
fibromyalgia since 1998, and many of her general complaints 
of pain throughout the body have been attributed to this 
diagnosis.  However, these records also contain diagnoses of 
muscle contraction headaches, peripheral neuropathy in the 
lower extremities, and some cervical spine disk bulging.  
Furthermore, in February 2000, the veteran underwent surgery 
to relieve a disk herniation at L4-5 with decompression of 
the left L5 and S1 nerve roots.  

However, as will be discussed in detail above, neither of the 
two medical opinions submitted by the appellant in support of 
her claim suggest that the veteran sustained any physical 
injury that resulted in permanent additional disability.  
Instead, both physicians essentially conclude that the 
increase in symptoms reported by the veteran following this 
procedure are the direct result of an emotional reaction she 
had during the test.

In this regard, the Board notes a July 1998 letter from Dr. 
V.D.N., a neurologist.  The physician noted that the veteran 
had three paravertebral needle insertions during the EMG, 
which she described as extremely painful.  She reported that 
she had complained loudly about this, and that she "lost 
it" during the procedure.  She described the experience as 
very frightening and terrifying.  Dr. V.D.N. noted that she 
subsequently developed headaches, stiffness and tenderness in 
her neck, and pain in the interscapular region, which 
radiated into her arms.  

Dr. V.D.N. explained that he did not believe that she 
experienced any severe mechanical disruption of her neck or 
lumbar spine during the EMG in 1998.  He concluded that her 
injury in was somewhat comparable to an assault, with the 
neck strain involved in her testing producing a great deal of 
local muscle spasm.  He also noted that it was clear that she 
felt that she had been assaulted, and that she was greatly 
stressed beyond her capacity to manage the discomfort.  
Examination reportedly showed some asymmetries and some 
unpleasant discomfort on movements of the neck, but no 
evidence of serious disability.  Dr. V.D.N. essentially 
concluded that the veteran experienced an extremely stressful 
event that went beyond her ability to cope, and it has left 
her with a great deal of symptomatology that will resolve 
with time, reassurance, and sensitive management.

The veteran also submitted a February 1999 report from 
Dr. S.H., another neurologist.  In his report, the physician 
noted that the veteran was primarily complaining of low back 
pain, pain between her shoulders, headaches, and fatigue.  
The veteran reportedly described the EMG procedure as very 
painful.  She explained that needles were placed in many 
muscles of her leg, and she was cried due to the pain.  She 
also reported that needles were placed in her spine, and that 
she felt sharp pain, and experienced numbness in her arms.  
She described the pain as unbearable, and reported that she 
felt her head was going to explode.  

The veteran stated to Dr. S.H. that she limped out of the 
office after the procedure and was in hysterics.  The 
following day, she reportedly went numb in her right arm and 
leg, and developed spasms in her head and neck.  Three days 
later, she reportedly went back to the VAMC complaining of 
headaches, neck pain, and blurred vision.  She indicated that 
she was told that she had disc bulges in her neck, and that 
her nerves and muscles were pinched.  She stated that she 
subsequently saw a neurologist, and was given a cane.  She 
indicated that she was eventually told that she had 
fibromyalgia, but that no one would admit that she was 
injured by the EMG.  The veteran noted that she was told by a 
neurologist, Dr. V.D.N., that the EMG was not necessary, but 
that he stated that he could not help her due to his 
affiliation with VA.

Following examination, Dr. S.H. noted diagnoses of status 
post-low back injury with fracture of the coccyx and surgery 
to remove the distal coccyx; fibromyalgia with trigger points 
bilaterally in upper and lower extremities; and headaches 
that appeared to be muscle contraction in origin.  Dr. S.H. 
also noted some minor disc bulging on cervical MRI scan, but 
found that these were probably within normal limits.  Dr. 
S.H. concluded that it was difficult to isolate a mechanism 
by which an EMG of the lower extremities could result in her 
current upper extremity symptom complex, but "the records 
confirm that this is the origin of these symptoms."  Dr S.H. 
further noted that "the most likely conclusion is that the 
EMG precipitated a marked anxiety reaction which in turn 
unveiled the fibromyalgia and her current symptom complex."

The Board has considered the veteran's contentions, as well 
as the medical opinions of Drs. V.D.N. and S.H., which she 
submitted in support of her claim.  The Board has also 
considered the results of a VA neurological examination in 
August 1999.  At that time, the VA neurologist stated that 
there was no reasonable basis for attributing the veteran's 
complaints to the EMG conducted in March 1998.  The 
neurologist noted that there was no evidence of a primary 
neurological or rheumatologic abnormality.  He noted that her 
subjective complaints did not follow anatomic distribution 
and that there were other indicia of "non-genuine" 
examination features.  

Shortly thereafter, in September 1999, another VA physician 
noted that there was no data to support the conclusion that 
fibromyalgia could be caused by an EMG or nerve conduction 
study.  The physician also noted in passing that fibromyalgia 
is often related to a lack of sleep, but that one-third to 
half of cases appeared to follow emotional or physical 
trauma, such as an automobile accident of a death in the 
family.

The Board believes that the suggestions of these VA 
physicians, as well as the conclusions of Drs. V.D.N. and 
S.H. that the veteran incurred additional disability as a 
result of an extreme emotional reaction, all point to the 
conclusion that a psychiatrist is the most appropriate 
medical expert to address the possibility of a relationship 
between the veteran's current problems and the EMG performed 
in 1998.  These four physicians appeared to be essentially 
unanimous in  finding that there was no physical injury 
sustained during the EMG that did or could result in the 
veteran's current disability picture; and that the 
circumstances of her case pointed to an etiology that was 
psychological in nature.  

In light of this record, the Board sought and obtained an 
independent medical expert (IME) opinion of a psychiatrist to 
discuss the extent, if any, of a relationship between her 
current problems and the EMG.  In October 2006, in accordance 
with a request from the Board, the psychiatrist reviewed the 
complete record, including the record of the EMG performed in 
1998, and the opinions of Dr. V.D.N. and S.H., which were 
submitted by the veteran in support of her claim.  The 
psychiatrist reviewed the veteran's documented medical 
history, and concluded that it was likely that the veteran's 
complaints were the result of fibromyalgia as defined by the 
American College of Rheumatology.  To the extent that the 
psychiatrist attributed the overall increase in symptoms 
following the procedure primarily to fibromyalgia, this 
opinion appears consistent with that of Dr. S.H.  

However, the psychiatrist further noted that it did not 
appear that the EMG performed in March 1998 was conducted 
carelessly or negligently, and it appeared that the 
indications for this study were reasonable.  The psychiatrist 
observed that the records did not reveal anything out of the 
ordinary in the way that the EMG and nerve conduction study 
was done, and that there was also nothing to suggest that the 
EMG caused her peripheral neuropathy or migraine headaches.  
Furthermore, with respect to the opinions of Dr. V.D.N. and 
S.H., the psychiatrist noted that they had related the 
veteran's EMG and nerve conduction study to an assault or 
highly stressful situation, which either brought on or 
unmasked the fibromyalgia.  

In this regard, the psychiatrist indicated that he did make 
the diagnosis of fibromyalgia in his own practice, and that 
he believed it to be a real entity.  However, he also 
explained that it was a very mysterious and unknown entity, 
and that the etiology was not totally clear.  Therefore, he 
did not believe that one could relate a particular event as 
the primary or even secondary cause of this mysterious 
condition.  In fact, the psychiatrist specifically concluded 
that there was less than a 50 percent probability that the 
EMG was the cause of her chronic pain syndrome.  The 
psychiatrist acknowledged the possible that she could have 
indeed experienced a "marked anxiety reaction," as stated 
by Dr. S.H.; however, the psychiatrist found that there was 
no indication that such an event in the past would cause 
persistent myofascial pain in the form of fibromyalgia.

In determining the probative weight to be assigned to these 
medical opinions, the Board must consider factors such as the 
health care provider's specialized knowledge, skill, and 
training in analyzing the medical data.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470- 71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  As discussed in detail 
above, each of the physicians who reviewed this case and 
offered an opinion prior to the psychiatrist acknowledged 
that the veteran did not sustain any physical injury during 
the EMG that resulted in additional disability.  As noted, 
Drs. S.H. and V.D.N. further concluded that the veteran's 
increase in complaints following the procedure were the 
result of an extreme anxiety reaction experienced by the 
veteran during the procedure.  

However, based on his specialized training as a psychiatrist, 
the Board finds the IME opinion of the psychiatrist to be the 
most probative evidence of record on the matter of whether 
the veteran's emotional reaction during the procedure could 
have resulted in the complex disability picture presented by 
the veteran since that time.  As noted above, the 
psychiatrist reviewed the evidence of record, including the 
report of the EMG, the subsequent records, and the opinions 
of the private neurologists, and specifically concluded that 
the veteran's symptoms did meet the criteria for 
fibromyalgia, but that there was less than a 50 percent 
probability that the EMG was the cause of her disability.

Although the veteran may sincerely believe that her current 
problems are related to the EMG, she is not considered 
qualified to render medical opinions regarding diagnoses or 
the etiology of medical disorders, and her opinion is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

Having concluded that the preponderance of the evidence is 
against finding any link between the anxiety reaction 
experienced during EMG study and her current disability 
picture, the Board notes that there is no need to answer the 
subsequent question of whether that reaction was an event not 
reasonably foreseeable so as to satisfy the remaining 
criteria of 38 U.S.C.A. § 1151.  In essence, absent a causal 
connection between the current disability and the VA 
treatment at issue, the Board finds that the required 
statutory elements of fault on the part of VA or an event not 
reasonably foreseeable are rendered moot.

However, even if a causal connection had been established 
between the anxiety reaction experienced during the EMG study 
and her current disability picture, the Board notes that 
there is no medical evidence of any fault on the part of VA 
in the way this test was conducted.  Although the veteran has 
asserted that the medical student who performed the test was 
negligent, there is no medical evidence of negligence or 
other fault on the part of VA in the file.  Dr. V.D.N. did 
note in passing that he did not believe the test was 
necessary, but he did not explain his basis for that 
conclusion, and he did not suggest that the act of conducting 
the test rose to the level of negligence or carelessness on 
the part of VA.  As noted above, the psychiatrist indicated 
in his report that there was nothing in the record to suggest 
carelessness or negligence on the part of VA.  Because the 
psychiatrist was the only physician to specifically address 
the issue of fault on the part of VA, the Board concludes 
that the preponderance of the evidence is against finding 
there was  carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing or conducting the EMG.

The Board also notes that there is no medical evidence 
establishing that an emotional reaction such as the veteran's 
was an event not reasonably foreseeable.  Although both Dr. 
V.D.N. and Dr. S.H. described her reaction as unusual, 
neither physician specifically found that an emotional 
reaction such as the type that occurred here was a reaction 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the conducting such a 
test.  

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence 
establishes that additional disability was not incurred as a 
result of the EMG performed at a VAMC in March 1998.  
Therefore, the Board concludes that the claim for 
compensation benefits under 38 U.S.C.A. § 1151 must be 
denied.


ORDER

Entitlement to service connection for additional disability 
(claimed as peripheral neuropathy of the arms, legs, and 
shoulders; migraine headaches; vision problems; right leg 
pain; back pain; neck pain; and fibromyalgia) under the 
provisions of 38 U.S.C.A. § 1151, claimed to have resulted 
from treatment received at a VA medical facility is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


